Citation Nr: 0639481	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-19 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania Regional 
Office (RO), which, in pertinent part, denied a rating in 
excess of 30 percent for PTSD.  While the veteran indicated 
on his VA Form 9 that he wished to have a Travel Board 
Hearing, he withdrew that request in a subsequent 
correspondence dated in August 2006.

In an August 2000 statement, the veteran appears to raise the 
issue of unemployment.  It is unclear as to whether he is 
raising the issue of entitlement to a total disability rating 
due to individual unemployability (TDIU) caused by service-
connected disability.  As this matter has not been addressed 
by the agency of original jurisdiction, it is referred to the 
RO for action deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has been in receipt of a 30 percent rating for 
service-connected PTSD effective since March 1990.  He seeks 
a higher evaluation.  

On most recent VA examination regarding PTSD in March 2005, 
the examiner indicated that the veteran's symptoms had 
worsened since his previous VA examination in March 2003.  
The Board notes that veteran's reported GAF score fell from 
70-80 in March 2003 to 55 in March 2005.  It was also 
reported that the veteran appeared to be more depressed, 
angry, and isolated.  While the veteran's PTSD symptoms 
appear to have grown worse, and it was noted that the veteran 
had not worked since he was laid off in October 2002, the 
March 2005 examiner failed to comment on the degree of 
occupational impairment caused by the veteran's PTSD.  In 
this regard, it is noted that Social Security Administration 
records added to the record in January 2004 indicate that the 
veteran had been awarded disability benefits on the basis of 
both a back disability (for which he is not service-
connected) and PTSD.  

The most recent VA examination fails to address the degree of 
occupational impairment caused by the veteran's PTSD.  The 
examination is inadequate for purposes of adjudicating the 
increased rating claim, and the case must be remanded for 
further development as indicated below.  

In the consolidated decision of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, the veteran should be 
furnished proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
notice of the evidence needed to 
substantiate his claim for increase, as 
well an explanation as to the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him for PTSD since April 2006.  
The RO should enlist the aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, as needed.  Thereafter, 
the RO should obtain copies of all 
identified outstanding records of 
pertinent treatment, including both 
private and VA records, and associate 
them with the claims folder.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  Then, the appellant should be 
scheduled for a VA psychiatric 
examination to determine severity of his 
PTSD.  Any indicated studies must be 
performed, and the claims file must be 
made available to and reviewed by the 
examiner.  The examination report should 
reflect that the claims file was 
reviewed.  The examiner should provide a 
complete rational for any opinions 
expressed.  

The examiner should identify all current 
PTSD manifestations.  

The examiner should also provide an 
opinion as to the current degree of 
social and occupational impairment 
resulting from PTSD, to include whether 
PTSD renders the appellant unemployable.  
In addition, the examiner should provide 
a Global Assessment of Functioning (GAF) 
score with an explanation of the 
significance of the score assigned.  

4.  After all appropriate development has 
been completed, the RO should 
readjudicate the claim for entitlement to 
an increased rating for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


